Citation Nr: 1403818	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-18 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to an initial evaluation in excess 30 percent for the service-connected posttraumatic stress (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony before the Board in March 2012; a transcript of the hearing is associated with the virtual record.

The claims were previously before the Board in March 2013 and remanded for further development and adjudication.  

In January 2014, the RO awarded service connection for polyps in the nostril, status post removal (claimed as nosebleeds); consequently, there no longer remains a claim in controversy for that issue. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The claims for sleep and skin disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

The service-connected PTSD was shown to produce sleeplessness, social withdrawal, nightmares, depression and anxiety; however, the disability picture did not more nearly approximate the criteria for the next higher rating as at no time during the period of the appeal was the PTSD shown to have been productive of occupational and social impairment with reduced reliability and productivity due to symptomatology consistent with flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory; impaired abstract thinking or similar symptoms; the Veteran remains employed full-time. 


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in excess of 30 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran's claim on appeal arises from his disagreement with the initial disability evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony, the transcript of which has been associated with the record. 

As noted in the Introduction, the matter was previously before the Board in March 2013 and remanded for further development.  Notably, the Veteran was asked to submit a consent to release information so VA could obtain individual therapy notes from Dr. Gallo.  The RO requested this information in April 2013.  The Veteran did not provide the requested consent form or obtain and send the information himself.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991  No further requests by VA are necessary.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  



II. Analysis

The Veteran appealed the decision that assigned the initial 30 percent rating, and the Board will now consider whether a higher evaluation is warranted for the psychiatric disability at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected PTSD disability has been assigned an initial 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the applicable criteria, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment with decreased reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that an initial rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.7.  The pertinent evidence is as follows.  

Upon VA examination in March 2008, the Veteran complained of social isolation, depression, flashbacks, nightmares, poor sleep, hypervigilance, crowd avoidance, and irritability.   He indicated he did not have a good relationship with his wife.  He denied suicidal and homicidal ideation.  The Veteran was oriented in all spheres.  His recent and remote memory was good.  Concentration and judgment were poor.  His affect was sad and anxious.  Speech was coherent and relevant.  There were no delusions or hallucinations.  

He was assigned a Global Assessment of Functioning Scale Score (GAF) of 45, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), was indicative of serious symptoms or serious impairment in social or occupational functioning.  The Board notes the DSM-V (the latest version of the DSM) has been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers to the DSM-IV.

The Veteran presented testimony before the Board in March 2012.  He testified that he did not take any medication and had not been hospitalized for treatment of his PTSD.  He stated that he suffered from insomnia.  He indicated that sometimes he walked around the backyard, checked the doors and turned lights on outside.  He testified that he continued to be employed full time.  He did not socialize a lot, but did talk with other veterans.  War movies and loud noises sometimes made him jump.  He avoided the news.  

During VA examination in November 2013, the Veteran continued to endorse sleeplessness (sleeping only three to four hours per night) and nightmares (one to three times per month).  He continued to have flashbacks and avoided triggers reminding him of Vietnam.  He still did not take any psychotropic medication.  There was some social withdrawal.  The Veteran was working full time and had been for 22 years without interruption.  

He was assigned a GAF score of 57 for moderate symptoms of PTSD or moderate difficulty in occupational or social functioning.   The Veteran remained married to his wife of 39 years and had good relationships with her, as well as his children and grandchildren.  The Veteran had intrusive thoughts of Vietnam.  His affect had a restricted range in that he was unable to have loving feelings.  He was irritable, hypervigilant, and had difficulty concentrating.  He was anxious and depressed.  The examiner concluded there was occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

VA outpatient treatment records dated between 2010 and 2013 while noting a history of PTSD with insomnia contain no treatment for the disability.

An evaluation in excess of 30 percent, to include "staged" ratings, is not warranted for any period of the initial rating because the evidence does not show occupational and social impairment with decreased reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment in short-term and long-term memory; impaired abstract thinking or similar symptoms.  38 C.F.R. § 4.119; See Fenderson, 12 Vet. App. at 126.  

There were no disturbances of motivation and mood beyond symptoms of anxiety and depression, which are accounted for in the 30 percent rating.  The Veteran has remained employed full-time.  Though he indicated during VA examination in 2008 that he did not have a good relationship with his wife, he then indicated in 2013 that he had a good relationship not only with his wife, but children and grandchildren.  He and his wife have remained married for 39 years.  The Board is aware that the Veteran is socially avoidant and keeps to himself, especially while at work; however, the overall disability picture is consistent with no more than a 30 percent rating.  Id.  

Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board has considered whether extraschedular consideration is warranted.  The symptoms and resulting impairment demonstrated with regard to the PTSD falls within the schedular criteria.  The rating criteria contemplates a higher rating for PTSD, but as explained above, there has been no objective evidence of the necessary criteria to warrant such a rating.  See Diagnostic Code 9411.  The effects of the Veteran's PTSD symptomatology (anxiety, depression, nightmares, social withdrawal, and sleeplessness) have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The evidence of record shows the Veteran remains employed full time.  He has not made any assertions of unemployability during the appeal period.  Hence, further consideration of TDIU is not warranted. 


ORDER

An initial evaluation in excess of 30 percent for the service-connected PTSD is denied.


REMAND

The Veteran has also filed claims of service connection for sleep and skin disorders.  Further development is necessary prior to a merits analysis of the Veteran's claims.

In March 2013, the Board directed the AMC/RO to obtain private treatment records of the Veteran for his skin and sleep disorders from a Dr. Coleman in order to fully assist him with his claims.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).  The RO sent the Veteran a VCAA letter in April 2013 specifically requesting records of Dr. Gallo, but not of Dr. Coleman.  The Veteran has testified that Dr. Coleman has diagnosed him with sleep apnea and a skin condition and has treated him for both.  As the orders of the Board were not complied with, the matter must be remanded so the Board's instructions can be carried out.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the clinical records of treatment which the Veteran has received from Dr. Coleman from December 2007 to the present.  All requests for records must be clearly delineated and at least one-follow up request must be made if there is no response to the initial request for records. 

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the Veteran's claims of service connection for sleep and skin disorders in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


